                         UNITED STATES BANKRUPTCY COURT
                            NOTHERN DISTRICT OF IOWA

                                  )                    Case No. 20-00411
In re:                            )
                                  )                    Chapter 11
RYAN’S ELECTRICAL SERVICES, LLC., )
                                  )
    Debtors.                      )                    MOTION TO EXTEND DEADLINE
                                  )                    TO FILE SCHEDULES,
                                  )                    STATEMENTS, & OTHER
                                  )                    DOCUMENTS
                                  )

        COMES NOW, the Debtor, and in support of its Motion to Extend Deadline to file
Schedules, Statements, and other documents as required by the United States Trustee, this Court,
and as identified in Federal Rule of Bankruptcy Procedure 1007, avers as follows:

    1. The Debtor filed a Petition herein under Chapter 11 of the Bankruptcy Code on or about
       March 25, 2020, in the Northern District of Iowa.
    2. Debtor had to change counsel, and the undersigned entered an appearance and application
       to employ on April 7, 2020.
    3. Debtor participated in its Initial Debtor Interview on April 7, 2020.
    4. Since seeking out the undersigned, Debtor has expeditiously conferred with counsel on
       draft schedules, and additional information has been requested of Debtor to most
       accurately report information.
    5. The deadline for filing the schedules, statements, and other documents is April 8, 2020.
       Under FRBP 1007(c), this Court has discretion to extend this time period.
    6. This is the first request for an extension of time. This request for enlargement is brought
       within the period originally prescribed pursuant to Fed R. Bankr Pro 9006(b).
    7. Given the change in counsel, good cause exists for a brief extension, through and
       including April 13, in which to file Schedules, Statements, and other documents as
       required by the United States Trustee, this Court, and as identified in Federal Rule of
       Bankruptcy Procedure 1007.

WHEREFORE, Debtor requests this Court extend the deadline for filing its Bankruptcy
Schedules, Statements, and other documents as required by the United States Trustee, this Court,
and the Bankruptcy Code and Rules, to and including April 13, 2020; and for any further relief
this Court deem just and equitable.
                                           RESPECTFULLY SUBMITTED,


                                             /s/ Robert C. Gainer___________
                                             Robert C. Gainer      AT0000305
                                             CUTLER LAW FIRM, P.C.
                                             1307 50th Street
                                             West Des Moines, IA 50266
                                            Tel: 515-223-6600
                                            Fax: 515-223-6787
                                            Email: rgainer@cutlerfirm.com
                                            ATTORNEY FOR DEBTOR


                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on April 8, 2020, the foregoing instrument was
filed electronically with the Clerk of Court using the CM/ECF system which sent notification of
such filing to all registered users party to this case.

                                     ____/s/ Stephanie Newton
